Citation Nr: 0334059	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  00-08 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the veteran may be considered competent for VA 
benefit purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to January 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In May 2003, the veteran and his wife testified at a personal 
hearing held at the RO in Nashville, Tennessee, before the 
undersigned Veterans Law Judge.  


REMAND

The Board reminds the RO that the Veterans Claims Assistance 
Act of 2000 (VCAA), was signed into law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a); see also Charles v.Principi, 16 
Vet. App. 370, 373; Quartuccio v. Principi, 16 Vet. App. 183, 
187.  

Recent decisions of the United States Court of Appeals for 
the Federal Circuit, in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003), and in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), have also addressed pertinent provisions 
pertaining to due process concerning VA's notification and 
duty to assist requirements.  

The Board notes that two different VA field examiners, 
following interviews with the veteran and his wife, in April 
1999 and in May 2002, strongly recommended that a fiduciary 
be retained because the veteran was incapable of handling his 
financial affairs.  In April 1999, VA examining physicians 
assigned a GAF (Global Assessment of Functioning) score of 
40, and recommended that it would be unwise to immediately 
restore the veteran to full competency but, if he 
successfully completed a period of supervised direct pay, 
restoration of competency could be possible.  In April 2000, 
a VA treating physician offered that the veteran was stable 
on medication and should be given a chance to handle his own 
funds.  In July 2000, a VA examining physician offered that 
the veteran was competent to manage his financial affairs, 
but there is no indication that the opinion was based on 
review of the record.  Also, the veteran's VA outpatient 
treatment records for September 1998 to May 2001 contain 
indications of conflicts with the law due to stalking and 
other inappropriate behavior.  In February 2002, the 
Tennessee Bureau of Investigation denied the veteran's appeal 
to purchase firearms.  

Based on the above-mentioned evidence, the Board would like a 
definitive medical opinion, based on an examination of the 
veteran and review of the record, to include the reports of 
the VA field examinations, as to the veteran's ability to 
handle his VA financial benefits.  Also, the Board notes that 
the most recent VA psychiatric examination of record was 
conducted in July 2000, which is well over three years ago.  
Where the available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.  See Weggenmann 
v. Brown, 5 Vet. App. 281, 284 (1993); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  



In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran another 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing 
competency and entitlements at issue, is 
not acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and private, 
who treated him for his psychiatric 
disability since May 2001.  After 
securing the necessary release, the RO 
should obtain copies of those records not 
already in the claims file and have them 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran, 
fiduciary and representative are to be 
notified of unsuccessful efforts in this 
regard.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of the service-connected 
schizophrenia.  All indicated studies are 
to be performed.  Prior to the 
examination, the claims folder, to 
include the reports of the April 1999 and 
May 2002 VA field examinations, must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

Following examination of the veteran and 
review of the record, to include the VA 
field examination reports, the physician 
is to offer a medical opinion, 
accompanied by complete rationale for the 
opinion offered, as to whether the 
veteran is competent to manage his VA 
financial benefits.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  Thereafter, the RO should 
readjudicate whether the veteran may be 
considered competent for VA benefit 
purposes.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran, 
his fiduciary and representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


